Form ntchrgbk

                                   UNITED STATES BANKRUPTCY COURT


Eastern District of Texas

300 Willow
Suite 112
Beaumont, TX 77701

                                       Bankruptcy Proceeding No.: 19−90163
                                                   Chapter: 13
                                                Judge: Bill Parker

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Johnny E Barnes
   PO Box 523
   San Augustine, TX 75972
Social Security / Individual Taxpayer ID No.:
   xxx−xx−0866
Employer Tax ID / Other nos.:


PLEASE TAKE NOTICE that a hearing will be held at

Jack Brooks Federal Courthouse, 300 Willow, Suite 112, Beaumont, TX 77701

on 9/17/20 at 10:00 AM

to consider and act upon the following:

Chapter 13 Trustee's Motion to Dismiss Case for Infeasibility and for Failure to Make Plan Payments and Setting
Hearing Filed by Lloyd Kraus Hearing scheduled for 9/17/2020 at 10:00 AM at Jack Brooks Federal Court House.
(Attachments: # 1 Proposed Order)(Kraus, Lloyd) Modified text on 7/23/2020 (jj).

Dated: 7/23/20

                                                            Jason K. McDonald
                                                            Clerk, U.S. Bankruptcy Court
